

110 HR 3880 IH: National Security Agency Data Collection Review Act of 2014
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3880IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2014Mr. Carney (for himself, Ms. Hanabusa, and Mr. Connolly) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the expiration of certain provisions of the USA PATRIOT Act and the FISA Amendments Act of 2008 on December 31, 2014.1.Short titleThis Act may be cited as the National Security Agency Data Collection Review Act of 2014.2.Sunset of certain provisions of the USA PATRIOT Act and the FISA Amendments Act of 2008(a)USA PATRIOT ActSection 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is amended by striking June 1, 2015 and inserting December 31, 2014.(b)FISA Amendments Act of 2008(1)SunsetSection 403(b) of the FISA Amendments Act of 2008 (Public Law 110–261; 50 U.S.C. 1801 note) is amended—(A)in paragraph (1), by striking December 31, 2017 and inserting December 31, 2014; and(B)in paragraph (2) in the material preceding subparagraph (A), by striking December 31, 2017 and inserting December 31, 2014.(2)Conforming AmendmentThe heading of section 404(b)(1) of the FISA Amendments Act of 2008 (Public Law 110–261; 50 U.S.C. 1801 note) is amended by striking December 31, 2017 and inserting December 31, 2014.